             Case 1:21-cv-00858-APM Document 23 Filed 07/29/21 Page 1 of 5




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 JAMES BLASSINGAME and
 SIDNEY HEMBY,
                                                                No. 1:21-cv-00858 (APM)
                  Plaintiffs,
         v.

 DONALD J. TRUMP,

                  Defendant.


                             MOTION OF LAW PROFESSORS
                       FOR LEAVE TO FILE AN AMICI CURIAE BRIEF
                              IN SUPPORT OF PLAINTIFFS

        Amici curiae law professors respectfully move for leave to file the attached brief in support

of Plaintiffs. In support of this motion, amici state:

        1.       Amici are law professors whose teaching and research focus on constitutional law,

executive immunity, and separation of powers principles. Given their expertise, amici have a

substantial interest in ensuring that this Court understands that, under binding Supreme Court

precedent, a president is not entitled to absolute immunity for actions taken outside the outer

perimeter of his official responsibility and that proper application of that precedent compels the

conclusion that former President Donald Trump is not entitled to absolute immunity for the private

conduct challenged here. Amici also have a strong interest in ensuring that this Court recognizes

that the separation of powers principles and public policy considerations that form the foundation

for that precedent further compel the denial of Trump’s bid for absolute immunity. Accordingly,

amici have a substantial interest in filing a brief in this case.

        2.       This Court has “broad discretion” in deciding whether to allow the filing of amicus

curiae briefs. Nat’l Ass’n of Home Builders v. U.S. Army Corps of Eng’rs, 519 F. Supp. 2d 89, 93
                                                    1
            Case 1:21-cv-00858-APM Document 23 Filed 07/29/21 Page 2 of 5




(D.D.C. 2007). “The filing of an amicus brief should be permitted if it will assist the judge ‘by

presenting ideas, arguments, theories, insights, facts or data that are not to be found in the parties’

briefs.’” N. Mariana Islands v. United States, No. 08-1572, 2009 WL 596986, at *1 (D.D.C. Mar.

6, 2009) (quoting Voices for Choices v. Ill. Bell Tel. Co., 339 F.3d 542, 545 (7th Cir. 2003)); In re

Search of Info. Associated with [redacted]@mac.com, 13 F. Supp. 3d 157, 167 (D.D.C. 2014)

(same); Iacangelo v. Georgetown Univ., No. 05-2086, 2009 WL 10693231, at *2 n.4 (D.D.C. June

11, 2009) (same). Courts have permitted third parties to participate as amici curiae when they “are

of aid to the court and offer insights not available from the parties,” United States v. El-Gabrowny,

844 F. Supp. 955, 957 n.1 (S.D.N.Y. 1994), and when they have “relevant expertise and a stated

concern for the issues at stake in [the] case,” District of Columbia v. Potomac Elec. Power Co.,

826 F. Supp. 2d 227, 237 (D.D.C. 2011). “The primary role of the amicus is to assist the Court in

reaching the right decision in a case affected with the interest of the general public.” Russell v.

Bd. of Plumbing Exam’rs., 74 F. Supp. 2d 349, 351 (S.D.N.Y. 1999); see, e.g., Nat’l Ass’n of Home

Builders, 519 F. Supp. 2d at 93 (granting leave to file because “the court may benefit from [the

amicus]’s input”); Potomac Elec. Power Co., 826 F. Supp. 2d at 237 (same); United States v.

Microsoft Corp., No. 98-1232, 2002 WL 319366, at *3 (D.D.C. Feb. 28, 2002) (same).

       3.       The proposed, attached amici curiae brief plainly satisfies these standards. The

attached brief discusses, in depth, the Supreme Court precedent governing the application of

absolute presidential immunity and the rationales underlying that precedent. As the brief explains,

application of binding precedent, as well as separation of powers principles and public policy

considerations, compel the conclusion that Trump does not enjoy absolute immunity from damages

liability for his alleged efforts to forcibly disrupt a constitutionally mandated session of Congress

for his personal gain.



                                                  2
            Case 1:21-cv-00858-APM Document 23 Filed 07/29/21 Page 3 of 5




       4.       All parties who have entered appearances with this Court have been timely

notified of amici’s intent to file this brief. Counsel for Plaintiffs consent to the filing. Counsel

for Defendant does not oppose the filing.

       For the foregoing reasons, leave to file the attached amici curiae brief should be granted.

A proposed order is enclosed with this motion.

                                               Respectfully submitted,

Dated: July 29, 2021                           /s/ Brianne J. Gorod
                                               Brianne J. Gorod

                                               Elizabeth B. Wydra (DC Bar No. 483298)
                                               Brianne J. Gorod (DC Bar No. 982075)
                                               Dayna J. Zolle (DC Bar No. 1672633)
                                               CONSTITUTIONAL ACCOUNTABILITY CENTER
                                               1200 18th Street NW, Suite 501
                                               Washington, D.C. 20036
                                               (202) 296-6889
                                               brianne@theusconstitution.org

                                               Counsel for Amici Curiae




                                                  3
Case 1:21-cv-00858-APM Document 23 Filed 07/29/21 Page 4 of 5




                                 APPENDIX:
                                LIST OF AMICI
Evan H. Caminker
Dean Emeritus and Branch Rickey Collegiate Professor of Law,
University of Michigan Law School

Andrew Kent
Professor of Law and John D. Feerick Research Chair,
Fordham University School of Law

Sheldon Nahmod
University Distinguished Professor of Law Emeritus,
IIT Chicago-Kent College of Law

Daphna Renan
Peter B. Munroe and Mary J. Munroe Professor of Law,
Harvard Law School

Peter M. Shane
Jacob E. Davis and Jacob E. Davis II Chair in Law,
The Ohio State University Moritz College of Law


† Current institutional affiliations are listed for identification purposes only.




                                        1A
         Case 1:21-cv-00858-APM Document 23 Filed 07/29/21 Page 5 of 5




                                CERTIFICATE OF SERVICE

       I hereby certify that on July 29, 2021, the foregoing document was filed with the Clerk of

the Court, using the CM/ECF system, causing it to be served on all counsel of record.

Dated: July 29, 2021
                                            /s/ Brianne J. Gorod
                                            Brianne J. Gorod
